DETAILED ACTION
The following Allowability Notice is in response to application 16/190891 filed on 11/14/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8 are currently pending and allowed as indicated below.

Priority
Examiner has noted that the Applicant has claimed priority from the PCT application PCT/JP2017/020090 filed on 05/30/2017 and the foreign application JP2016-107633 filed on 05/30/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018, 03/21/2019, and 07/14/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of the plurality of target vehicles based on the contribution degree when the platoon travel is performed based on the platoon information, and the charge amount being determined for each of the plurality of target vehicles to fairly obtain an advantage”.
The following are closest prior art:
Switkes et al. (US2016/0054735) teaches a platoon arrangement based on weight/load, weather conditions, fuel savings, and destination, measuring fuel savings for each vehicle in the platoon, linking leading and following vehicles, and a variety of safety features. However, Switkes does not teach “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of the plurality of target vehicles based on the contribution degree when the platoon travel is performed based on the platoon 
Kolhouse et al. (US 2016/0054736) teaches measuring fuel consumption and trip time, optimizing a cost function, and select a “host vehicle” and arranging host and guest vehicles based on the cost function. However, Kolhouse does not teach “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of the plurality of target vehicles based on the contribution degree when the platoon travel is performed based on the platoon information, and the charge amount being determined for each of the plurality of target vehicles to fairly obtain an advantage”.
Foreign reference DE102017112279 teaches a two vehicle platoon arrangement where fuel consumption is recorded as the vehicles move, an average fuel savings rate of a platoon of n vehicles, and fuel economy improvement values for the platoon and each individual vehicle. However, the foreign reference does not teach “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of the plurality of target vehicles based on the contribution degree when the platoon travel is 
Non-patent literature “Heavy Duty Vehicle Platoon Formation for Fuel Efficiency” teaches fuel modeling where fuel cost is proportional to consumed energy, optimizing the platoon arrangement to minimize costs, and coordinating scattered vehicles until fuel savings exceed the cost of the fuel expenditure required for scattered vehicles to catch up and form a platoon. However, the non-patent literature does not teach “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of the plurality of target vehicles based on the contribution degree when the platoon travel is performed based on the platoon information, and the charge amount being determined for each of the plurality of target vehicles to fairly obtain an advantage”.
Klingemann (US 2021/0182997) is not available as prior art due to the effective filing date. Klingemann teaches reducing fuel consumption by creating a platoon formation, optimizing the formation based on constraints such as speed and incline, and using machine learning to determine gain distributions. However, Klingemann does not teach “calculate a contribution degree for each of the plurality of target vehicles using loss-gain information, the contribution degree being calculated with respect to a benefit of all of the plurality of target vehicles obtained by performing the platoon travel, and the loss-gain information reflecting the benefit obtained when the plurality of target vehicles participate in the platoon travel; and determine a charge amount for each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628